Citation Nr: 9929159	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a shell 
fragment wound to the left leg.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had recognized active service from 29 January 
1945 to 1 March 1945 and from 3 July 1946 to 22 March 1949.

A March 1997 rating decision disallowed claims of service 
connection for hypertension, residuals of a shell fragment 
wound to the left leg, and prostatitis.  That decision was 
not appealed.  This appeal arises from a March 1998 rating 
decision by the Manila, Philippines, Regional Office (RO) 
that disallowed service connection for those same disorders.

The veteran testified at a February 1999 Travel Board hearing 
at the Los Angeles RO, convened by the undersigned Member of 
the Board of Veterans' Appeals (Board), who has been 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.


FINDINGS OF FACT

1.  A March 1997 rating decision disallowed claims for 
service connection for hypertension, residuals of a shell 
fragment wound to the left leg, and prostatitis.  The veteran 
was notified of that decision and advised of his right to 
appeal in April 1997 correspondence.  He did not appeal the 
decision and it became final.

2.  In August 1997, the veteran submitted additional 
evidence, and the RO treated the submission as an application 
to reopen the claims disallowed in March.  An April 1998 
rating decision disallowed the claims.  In May 1998, the 
veteran filed a statement wherein he specifically disagreed 
with the April 1998 rating decision.

3.  With regard to the claims for service connection for 
hypertension and prostatitis, evidence submitted since the 
March 1997 rating decision is new and material, and the 
claims are reopened.

4.  With regard to the claim for service connection for 
residuals of a shell fragment wound to the left leg, evidence 
submitted since the March 1997 rating decision is either 
cumulative or not sufficiently significant to warrant 
reopening the claim.

5.  The claims for service connection for hypertension and 
prostatitis are not plausible under the law, as they are not 
accompanied by adequate supporting medical evidence.


CONCLUSIONS OF LAW

1.  With regard to the claim for service connection for 
residuals of a shell fragment wound to the left leg, evidence 
submitted since the March 1997 rating decision is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c), (West 1991 & Supp.); 38 C.F.R. §§ 3.103(f), 
3.104(a), 3.156(a), 20.302(a), (b), 20.1103 (1999).

2.  With regard to the claims for service connection for 
hypertension and prostatitis, evidence submitted since the 
March 1997 rating decision is new and material and the claims 
are reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c), (West 1991 
& Supp.); 38 C.F.R. §§ 3.103(f), 3.104(a), 3.156(a), 
20.302(a), (b), 20.1103 (1999).

3.  With regard to the claims for service connection for 
hypertension and prostatitis, the claims are not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran had recognized active service as a guerrilla in 
the Philippines from 29 January 1945 to 1 March 1945, and as 
a Philippine Scout from 3 July 1946 to 22 March 1949.  His 
service medical records show that, as a sergeant assigned to 
the 1st Quartermaster Bakery Company, he was treated for 
malaria on 27 November 1945, and for appendicitis on 5 
January 1946.  There are no other treatment records in the 
claims file.  However, service medical records do include an 
Affidavit for Philippine Army Personnel signed by the veteran 
on 3 November 1945, wherein he denied having sustained any 
wounds or illnesses since 8 December 1941.

In January 1976, the veteran claimed service connection for 
several disorders, including hypertension.  In support of his 
claim, he submitted an affidavit from two persons who stated 
that they knew him, knew of his service in the Philippine 
Scouts and the Philippine Commonwealth Army, and knew that he 
had been a patient of Doctor Cecilio Navarro, who treated him 
for hypertension.  No medical evidence was submitted, 
however, and, in March 1976, the veteran was notified that 
his claim for service connection for hypertension was 
disallowed.

In April 1976, the veteran submitted an affidavit from a 
comrade who stated that the veteran had sustained a shell 
fragment or bullet wound to the "left feet upper knee near 
the abdomen."  Medical evidence was not submitted, and a 
June 1976 rating decision denied service connection for a 
shell fragment wound of the left leg.

In an August 1976 decision, the Board denied service 
connection for rheumatic arthritis, malaria, hypertension, 
and a shrapnel wound to the left leg.

In September 1977, the veteran submitted an extract from 
records of Sergio Flores, MD.  That document referred to 
records of outpatient treatment beginning 15 April 1949.  The 
history was of pharyngitis manifested by malaise, fever, 
perspiration, prostration, and joint pain, on and off since 
1948.  Also noted by history was a
1-by-1/2-inch shrapnel wound scar on the left thigh 3, inches 
below the inguinal region, that was incurred in 1944 in the 
mountains of Zimbales.  Although the report of the physical 
examination did not include findings relative to a shell 
fragment wound to the left leg, the diagnoses included 
residuals of a shrapnel wound scar on the medial aspect of 
the left thigh.  The veteran was to return to the clinic for 
proper management and treatment every other day.

The entry for 15 April 1949 noted that the veteran had a 
headache, no appetite, was feverish, and unable to sleep.  He 
was treated with thiamin and sodium salicylate.  On 17 April, 
the treatment was the same, with the addition of sulfadiazine 
tablets and treatment of the shrapnel wound scar, which was 
said to have been aggravated.  On 19 April, the treatment was 
the same, with the addition of antiphlogistine over the 
lumbosacral region and dressing of a wound (presumably the 
shell fragment wound scar).  On 21 April, the treatment was 
the same, with the addition of acetylsalicylic acid tablets 
and phenobarbital tablets at bedtime.  On 23 April, the 
treatment was the same, with the addition of protein therapy, 
a high vitamin diet, and a vaccine.  On 25 April, the 
treatment was the same, with the addition of ferrous sulfate 
and dressing of a wound.  On 27 April, the treatment was the 
same, and a wound was dressed.  On 29 April, the treatment 
was the same, improvement of the shrapnel wound was noted, 
and the veteran reported that he could sleep and his appetite 
had returned.  On 1 May, the treatment was the same, and the 
shrapnel wound scar had "dried up."  On 3 May, the veteran 
was noted to have improved.  He was to rest and then return 
in two weeks to continue management and treatment.  Blood 
pressure was taken on each visit and never exceeded 110/70.  
Dr. Flores certified that the document was a true copy of 
original clinical records of treatment on file in his office.

In an October 1978 decision, the Board again denied service 
connection for rheumatic arthritis, malaria, hypertension, 
and a shrapnel wound to the left leg.

In October 1981, the veteran submitted a June 1975 note from 
Dr. Cecilio Navarro, who said that he was currently treating 
the veteran for arthritis of the lumbosacral area.  However, 
the veteran did not submit records from Doctor Navarro that 
accorded with the 1976 affidavit by two of the veteran's 
acquaintances, showing his treatment of the veteran for 
hypertension.

Records of John Brosch, MD, apparently submitted by the 
veteran's representative in June 1993, included results of 
September 1992 blood tests which showed prostatic acid 
phosphatase at 4 (reference range 0-12) and prostate specific 
antigen at 2 (reference range 0-4).  An October outpatient 
treatment record noted a nodular prostate.  An October report 
of ultrasound of the prostate noted no calcifications, and 
that the prostate was normal in size and of homogeneous 
echogenicity.  An October report of a prostate biopsy noted 
no malignancy, but prominence of fibromuscular stroma.  The 
diagnosis was prostate hyperplasia.  Also in October, a 24-
hour ambulatory circadian electrocardiogram was conducted and 
was reported as "virtually within normal limits."

At an October 1994 hearing, the veteran submitted the 
original copy of a document from Vivina Villanueva, MD.  The 
document was not dated, and was addressed to the veteran's 
physician, who was not otherwise identified.  In the 
document, Dr. Villanueva asked the veteran's physician for a 
summary of the veteran's current health problems in order to 
support his claim for service-connected disability.  On the 
document, it was noted that the veteran had chronic 
bronchitis.  After item numbered 1, hypertension, was written 
none.  After item numbered 2, shrapnel, was the note that it 
was surgically removed and, currently, there were painful 
muscle cramps in the thigh.  After item numbered 3, 
prostatitis, was the note that the veteran had been treated 
in the Philippines.

The veteran had been living in Los Angeles since 1992, and 
the October 1994 hearing was held there.  At the hearing, the 
veteran's representative read into the record a statement by 
the veteran wherein he reported that, among other complaints, 
he had urinary incontinence, cramps in both legs, and his 
left leg was numb.  He attributed those conditions to 
military service.  When asked for the dates that prostatitis 
and hypertension were incurred, he said only that he had had 
those disorders in the Philippines.

An October 1994 rating decision denied service connection for 
prostatitis.

An April 1996 Board decision denied service connection for 
prostatitis, and again denied service connection for 
hypertension.  A May 1996 rating decision determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a shell 
fragment wound of the left leg.

In September 1996, the veteran's representative submitted 
more records from Dr. Villanueva:  a prescription, an 
appointment card, a note that addressed a disorder not here 
at issue, a note that directed the veteran to the RO, and a 
copy of the document submitted at the October 1994 hearing 
which listed hypertension, shrapnel, and prostatitis.  The RO 
treated the submission as a claim.  A March 1997 rating 
decision denied service connection for hypertension, 
residuals of a shell fragment wound to the left leg, and 
prostatitis.

In August 1997, the veteran submitted records of the 
Philippine Social Security Service, none of which are 
relevant here, and another copy of the document from Dr.  
Villanueva.  That copy of the document differed from the 
original submitted at the October 1994 hearing, in that it 
bore several annotations.  First, it was dated 9 July 1997.  
Second, it included more information regarding the veteran's 
chronic bronchitis.  Third, the word none after hypertension 
was underlined.  Fourth, after prostatitis there was a 
notation that results of May 1997 tests were normal.

In September 1997, the RO requested the veteran's treatment 
records from Dr. Villanueva.  Records received in response to 
the RO request were dated from January 1993 to June 1997.  
April 1993 and July 1994 electrocardiogram tracings were 
reported to have been within normal limits.  Blood pressure 
readings during the period covered by the records ranged from 
92/50 in April 1993 to 132/90 in April 1996 to 160/80 in 
October 1997.  Systolic hypertension was diagnosed on the 
latter treatment record.  In addition, a single treatment 
record dated in January 1997 noted four readings ranging from 
100/56 to 140/80, reported a reading of 180/80 at California 
Hospital Medical Center, and diagnosed systolic hypertension.  
A May 1997 outpatient treatment record noted a complaint of 
urinary incontinence and prostatitis was diagnosed.  A report 
of a May 1997 ultrasound of the prostate gland said its size 
was within normal limits.  None of the records referred to a 
shell fragment wound to the left leg or treatment thereof.

At a February 1999 Travel Board hearing before the 
undersigned, the veteran testified that he was captured by 
the Japanese on 4 August 1944 because, prior to his capture, 
he had sustained a shrapnel wound and was unable to run.  
After his capture, he was beaten with a board and, as a 
result, developed prostatitis in September 1944.  He related 
that he escaped from his captors and, while hiding from them 
in the Philippine mountains, contracted malaria and 
hypertension.  With regard to the shell fragment wound, he 
said that shrapnel was removed in service and he did not know 
whether any was retained.  Residuals of the wound were 
described as muscle cramps in the left thigh.  At the 
hearing, the veteran submitted, and waived initial RO 
consideration of, January 1999 laboratory test results which 
showed that prostate specific antigen was 0.6 (reference 
range 0-4).

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In this case, a March 1997 rating 
decision denied service connection for hypertension, 
residuals of a shell fragment wound to the left leg, and 
prostatitis.  In an April 1997 letter, the veteran was 
notified of the decision and advised of his right to appeal.  
38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  He did not perfect 
an appeal of the decision within one year of notification 
thereof, the decision became final, and it is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a), (b), 20.1103.  In order to 
reopen the claims, he must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In August 1997, the veteran submitted additional evidence and 
sought to reopen the claims.  Applications to reopen 
previously disallowed claims require a three-part analysis.  
Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Winters v. 
West, 12 Vet.App. 203 (1999) (en banc).  First, adjudicators 
must determine whether the evidence presented since the last 
disallowance of the claim is new and material, as defined by 
38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Second, if the evidence presented since the last 
disallowance is found to be new and material then, upon 
reopening the claim, adjudicators must determine whether, 
based upon all the evidence of record, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) and caselaw.  
Elkins, supra, at 213, citing Epps v. Brown, 9 Vet.App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 2348, 
141 L.Ed.2d 718 (1998); and Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table).  Third, if the claim is found to be well grounded 
then, pursuant to 38 U.S.C.A. § 5107(a), VA has a duty to 
assist the claimant in developing evidence pertaining to the 
claim; however, if that duty has been met, the merits of the 
claim may be addressed.  Elkins, supra, at 219.

As the Court has made clear in its recent decisions, "the 
existence of a well-grounded claim no longer necessarily 
flows from a determination that new and material evidence has 
been presented."  Elkins, supra, at 218.  Therefore, even 
though we may hold that new and material evidence has been 
submitted sufficient to reopen a claim or claims of service 
connection, we must also deny those claims if they are 
determined, after reopening, not to be well grounded.

Here, evidence submitted since the March 1997 disallowance of 
the claims included the veteran's testimony at a February 
1999 Travel Board hearing, records of the Philippine Social 
Security Service, a document from the veteran's doctor that 
had been previously considered but bore new annotations, and 
records from that doctor.  Now the Board must determine 
whether that evidence is new and material.  At the outset, we 
find that the records of the Philippine Social Security 
Service are not relevant to any matter here at issue.

Evidence is new if it bears directly and substantially upon 
the specific matter under consideration, if it was not 
previously considered, and if it is not merely duplicative or 
cumulative of evidence that was considered when the claim was 
previously denied; new evidence is material if it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge, supra; 38 C.F.R. 
§ 3.156(a).  In addition, the credibility of evidence is 
presumed for the limited purpose of determining whether it is 
new and material.  Justus v. Principi, 3 Vet.App. 510 (1992).  
However, opinion evidence is not material unless proffered by 
one competent to do so.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

With regard to the claim for service connection for 
hypertension, that claim was first made in January 1976, no 
medical evidence was submitted, and it was denied in March.  
The same claim was denied on numerous occasions thereafter, 
and always for the reason that there was no medical evidence 
of record that the veteran had hypertension.  Evidence of 
record before the March 1997 rating decision included a 
transcript of medical records of Dr. Sergio Flores.  He had 
checked the veteran's blood pressure for about two weeks in 
1949, and reported that it never exceeded 110/70.  In 
addition, on a document from Dr. Vivina Villanueva, she 
wrote, next to the word hypertension, none.

Evidence submitted after the March 1997 rating decision 
included the veteran's testimony at a February 1999 Travel 
Board hearing.  There, he testified that he incurred 
hypertension at or about the time that he incurred malaria.  
However, he previously asserted that he incurred hypertension 
in service, so that testimony is not new.  The RO also 
obtained outpatient treatment records from Dr. Villanueva, 
and two of those records showed blood pressure readings of 
160/80 and 180/80 with diagnoses, on those two records, of 
systolic hypertension.  However, another copy of the document 
from Dr. Villanueva, first submitted in October 1994 and 
described above, was also submitted.  That copy of the 
document was dated 9 July 1997 and the word none, after the 
word hypertension, was underlined.

It is still not entirely clear, more than 20 years after 
service connection for hypertension was first denied, that 
the veteran has hypertension.  Nevertheless, the evidence 
previously considered did not include a diagnosis of 
hypertension and the evidence submitted since the March 1997 
rating decision does include such a diagnosis.  Accordingly, 
the Board finds the additional evidence to be new and 
material and reopens the claim of service connection for 
hypertension.

With regard to the claim seeking service connection for 
residuals of a shell fragment wound to the left leg, that 
claim was first made in April 1976, no medical evidence was 
submitted, and it was denied in June.  Evidence of record 
before the March 1997 rating decision included an Affidavit 
for Philippine Army Personnel, signed by the veteran on 3 
November 1945, wherein he denied having sustained any wounds 
between 8 December 1941 and the date the Philippines were 
returned to US military control.  The pre-1997 evidence also 
included an extract of 1949 records of Sergio Flores, MD, who 
noted, by history, a shrapnel wound scar to the left thigh 
sustained in the mountains of Zimbales in 1944.  The records 
also referred to dressing a wound, improvement of a shrapnel 
wound, and a shrapnel wound scar that had "dried up."

The only evidence submitted after the March 1997 rating 
decision, relevant to the shell fragment wound to the left 
leg, was the veteran's testimony, and that was merely 
cumulative of evidence previously considered.  Thus, new and 
material evidence has not been submitted to warrant reopening 
the claim of service connection for residuals of a shell 
fragment wound to the left leg.  The Board notes, in passing, 
that the evidence of record before the March 1997 rating 
decision showed that the veteran sustained a shrapnel wound 
to the left leg in 1944, before his recognized active 
service, and that the wound was apparently treated by 
Dr. Flores in April 1949, after his recognized active 
service.

With regard to the claim for service connection for 
prostatitis, the earliest relevant evidence of record was 
submitted by the veteran's representative in June 1993.  That 
evidence consisted of an outpatient treatment record that 
described a "nodular" prostate, but ultrasound of the 
prostate and tests for prostatic acid phosphatase and 
prostate specific antigen were all normal.  A biopsy showed 
fibromuscular stroma but no malignancy.  The only diagnosis 
was prostate hyperplasia.  At an October 1994 hearing, the 
veteran said only that he had urinary incontinence.  Thus, 
before the March 1997 rating decision, there was no medical 
evidence of record that the veteran had been diagnosed with 
prostatitis or any other prostate disorder.

Evidence submitted after the March 1997 rating decision 
included the veteran's testimony at a February 1999 Board 
hearing.  There he contended that he had been captured by the 
Japanese who beat him with a board and that, as a result, he 
had developed prostatitis.  Evidence of incurrence of 
prostatitis in service had not been previously submitted or 
considered, so that is new evidence.  However, as a lay 
person (i.e., a person without medical training or expertise) 
the veteran is not competent to determine the etiology of any 
prostate condition he may have, so his testimony on that 
matter is not material.  Espiritu, supra.

In addition, records from Dr.  Villanueva included one dated 
in May 1997 that reflected a diagnosis of prostatitis based, 
apparently, on the veteran's complaint of urinary 
incontinence.  That record is the first and only evidence 
that the veteran has prostatitis.  It bears directly and 
substantially on a matter at issue, it has not been 
previously considered, and it is not cumulative of evidence 
of record.  Moreover, it is so significant, it being the 
first and only diagnosis of prostatitis of record, that it 
must be considered in order to fairly decide the claim.  
Hodge, supra; 38 C.F.R. § 3.156(a).  Accordingly, the claim 
for service connection for prostatitis is reopened.

Turning now to the second step of the adjudication process 
prescribed by Elkins and Winters, the Board, having reopened 
the claims for service connection for hypertension and 
prostatitis, must now determine whether those claims are well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation; 
it need not be conclusive, but only possible, to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1991); Lathan v Brown, 7 
Vet.App. 359, 365 (1995).  To present a well-grounded claim, 
the claimant must provide evidence; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Except for evidentiary assertions that are 
inherently incredible or beyond the competence of the person 
making them, the credibility of evidence is presumed for the 
limited purpose of determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
Competent lay evidence may suffice where the determinative 
issue is factual in nature but medical evidence is required 
where the determinative issue involves medical etiology or 
diagnosis.  Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters at 207-209; 
Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Upon reviewing all of the evidence of record relevant to the 
claim for service connection for hypertension, we see that 
the veteran's blood pressure was taken every other day for 
two weeks in 1949, after he was out of active service, and 
readings never exceeded 110/70.  Evidence of record before 
the March 1997 rating decision did not reflect a diagnosis of 
hypertension.  Although evidence submitted since the March 
1997 rating decision included two outpatient treatment 
records, one dated in January 1997 and another in October, 
which showed diagnoses of systolic hypertension, the doctor 
that made those diagnoses also underlined the word none that 
appeared after the word hypertension on a July 1997 document.  
While it is not entirely clear that the veteran has 
hypertension, it is clear that there is no medical evidence 
of record which relates any hypertension he may have to 
military service in the 1940's.  In the absence of medical 
evidence that relates a current disability to service, the 
claim for service connection for hypertension is not well 
grounded and must be denied.  Elkins, Epps, Caluza, all 
supra.

Upon reviewing all of the evidence of record relevant to the 
claim for service connection for prostatitis, we see that 
none of that evidence suggests that the veteran has a current 
prostate disorder except for a single May 1997 outpatient 
treatment record with a diagnosis of prostatitis, apparently 
based solely upon a complaint by the veteran of urinary 
incontinence.  However, neither that record, nor any other 
evidence of record, links prostatitis in 1997 to military 
service nearly fifty years earlier.  In the absence of 
medical evidence that relates a current disability to 
service, the claim for service connection for prostatitis is 
not well grounded and must be denied.  Elkins, Epps, Caluza, 
all supra.

Because we have determined, after reopening the claims of 
service connection for hypertension and prostatitis, that 
both claims are not well grounded, there is no need or duty 
to further pursue those claims.  A remand to the RO to 
readjudicate the reopened claims would only unnecessarily 
impose additional burdens on the RO (which has already 
expended considerable effort on this claim), with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters, supra, 12 Vet.App. at 207; 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).


ORDER

The claims of service connection for hypertension and 
prostatitis are reopened and, because they are not well 
grounded, are denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for residuals of a shell 
fragment wound to the left leg, and reopening of that claim 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

